STONE, 0. J.
The note sued on is copied in the bill of exceptions. It is dated March 15, 1891, which was a Sunday. The presumption is that it bears its true date ; and the burden of overcoming that presumption rests on him who asserts the contrary. In other words, it was on the plaintiff to prove that it was executed on a day which *165was not Sunday. — Dodson v. Harris, 10 Ala. 566; Aldridge v. Br. Bank, 17 Ala. 45; Burns v. Moore, 76 Ala. 339. If executed on Sunday it could not be the subject of a recovery .
As a general rule witnesses can only testify to facts within their knowledge. They can not testify to their belief that a fact exists. This rule has exceptions, but there was no question in this case which brought it within any of the exceptions. There was no error in receiving testimony that the body of the note sued on was in Tice’s handwriting, and that he, Tice, did not become an employé of the bank until after March 15,1891. This tended to prove the note did not bear its true. date. There was no authority for introducing the bank book in evidence .
All contracts hostile to, or violative of the constitution or laws, or offensive to the public policy of the United States, are invalid, and a recovery can not be had upon them. — 3 Brick. Dig. 145, §61.
There were several errors committed in the trial of this case. • We need not specify them. The principles declared above will be a sufficient guide for another trial.
Reversed and remanded.